,'   .
                                                                                                                                                           \U
                                                                                                                                                           , l
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page I of I



                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                     v.                                              (For Offenses Committed On or After November I, 1987)


                        Luciano Hernandez-Mendez                                     CaseNumber: 3:19-mj-21777

                                                                                     Thomas S Sims
                                                                                     Defendant's Attorney


     REGISTRATION NO. 84954298

     THE DEFENDANT:
      ~ pleaded guilty to count(s) 1 of Complaint
                                                ~~~~~~~~~~~~~~~~~~~~~~~~~~~-



       D was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                    Nature of Offense                                                              Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

       D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~




       D Count(s)                                                                     dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                                                           I l r::)
                            D TIME SERVED                       ll5l       I ,                  days

         ~   Assessment: $10 WAIVED ~ Fine: WAIVED
         ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                         charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until .all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Wednesday, May 1, 2019
                                                                                   Date of Imposition of Sentence
                               (-.,
                               '7       ~·-~)
                                         , /



      Received                      ~----,-
                    ~D~U~SM~~~~~~~-+-
                                                                  Fil.ED           HONfjRABL'E ROBERT N. BLOCK
                                                                                   UNI'TIED STATES MAGISTRATE WDGE
                                                                  MAY 0 1 2019
      Clerk's Office Copy                             CLERK, U.S. DISTRICT COURT                                                 3:19-mj-21777
                                                    SOUTHERN DISTRICT OF CALIFORNIA
                                                    BY                           DEPUTY
